An application, pur*818suant to section 793 of the Civil Practice Act to require the judgment debtor to pay the judgment in installments of $100 a week, was referred for hearing and report to an Official Referee who, after a hearing, recommended that the judgment should be paid in installments of at least $10 a week. The judgment debtor appeals from an order modifying the recommendation of the Official Referee by increasing the amount to be paid from $10 a week to $50 a week. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present—Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ.